In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                     No. 13-685V
                              (E-Filed: August 27, 2014)

* * * * * * * * * * * * * * *
KATHLEEN ROSA,               *                     UNPUBLISHED
                             *
                             *
            Petitioner,      *                     Special Master
                             *                     Hamilton-Fieldman
         v.                  *
                             *                     Tetanus-Diphtheria-acellular Pertussis
SECRETARY OF HEALTH AND      *                     Vaccine; Brachial Neuritis; Decision;
 HUMAN SERVICES,             *                     Proffer.
                             *
            Respondent.      *                     .
* * * * * * * * * * * * * * *

James R. Kneisler, Jr., Law Offices of James R. Kneisler, Jr., San Angelo, TX, for
Petitioner.
Claudia B. Gangi, U.S. Department of Justice, Washington, DC, for Respondent.


                        DECISION AWARDING DAMAGES1

       On September 13, 2013, Petitioner, Kathleen Rosa, filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (“the Vaccine
Program”). Petitioner alleged that the administration of a Tetanus-Diphtheria-acellular
Pertussis (“TDAP”) vaccine administered on September 14, 2010, caused Petitioner to

       1
           Because this unpublished decision contains a reasoned explanation for the
undersigned’s action in this case, the undersigned intends to post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at
44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1)
that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Otherwise, “the entire”
decision will be available to the public. Id.


                                              1
suffer from brachial neuritis.2

       The parties agreed and submitted in a proffer, filed on August 27, 2014, that based
on the evidence of record, Petitioner should be awarded $100,000.00. This amount
represents all elements of compensation to which Petitioner would be entitled under 42
U.S.C. §300aa-15(a)(1); 15(a)(3)(B); and 15(a)(4).

       The undersigned finds said proffer reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       The proffer awards:

       A lump sum payment of $100,000.00, representing compensation for pain
       and suffering ($85,404.00), and past unreimbursable expenses
       ($14,596.00), in the form of a check payable to Petitioner, Kathleen Rosa.
       This amount represents all damages available under 42 U.S.C. §300aa-
       15(a) to which Petitioner would be entitled.

Proffer Section II, III.

       The undersigned approves the requested amounts for Petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


       IT IS SO ORDERED.
                                                 s/Lisa D. Hamilton-Fieldman
                                                 Lisa D. Hamilton-Fieldman
                                                 Special Master




       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002)
(Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. ' 300aa.
       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties=
joint filing of notice renouncing the right to seek review.


                                             2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

_________________________________________
                                                        )
KATHLEEN ROSA,                                          )
                                                        )
                         Petitioner,                    )
                                                        )    No. 13-685V
v.                                                      )    Special Master Hamilton-Fieldman
                                                        )    ECF
SECRETARY OF HEALTH AND                                 )
HUMAN SERVICES,                                         )
                                                        )
                         Respondent.                    )
                                                        )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

     I.   Items of Compensation

          A. Future Medical Care Expenses

          Respondent proffers that based on the evidence of record, petitioner is not entitled to an

award for projected unreimbursable medical care expenses incurred from the date of judgment as

provided under 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner agrees.

          B. Lost Earnings

          Respondent proffers that based on the evidence of record, petitioner is not entitled to an

award for actual or anticipated lost earnings as provided under the Vaccine Act, 42 U.S.C.

§ 300aa-15(a)(3)(A). Petitioner agrees.

          C. Pain and Suffering

          Respondent proffers that the Court should award Kathleen Rosa a lump sum of

$85,404.00 for her actual and projected pain and suffering. This amount reflects that the award




                                                   1
for projected pain and suffering has been reduced to net present value. See § 300aa-15(a)(4).

Petitioner agrees.

        D. Past Unreimbursable Expenses

        Evidence supplied by petitioner documents Kathleen Rosa’s expenditure of past

unreimubursable expenses as a result of her vaccine-related injury. Respondent proffers that the

Court should award Kathleen Rosa a lump sum of $14,596.00 for past unreimbursable expenses

as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner agrees.

        E. Medicaid Lien

        Petitioner represents that there are no outstanding Medicaid liens related to her vaccine-

related injury.


    II. Form of the Award

        The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below and request that the Special Master’s decision

and the Court’s judgment award the following 1: a lump sum payment of $100,000.00,

representing compensation for pain and suffering ($85,404.00), and past unreimbursable

expenses ($14,596.00), in the form of a check payable to petitioner, Kathleen Rosa.


    III. Summary of Recommended Payment Following Judgment

    Lump sum payable to petitioner:                                  $100,000.00




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
                                                 2
                               Respectfully submitted,

                               STUART F. DELERY
                               Assistant Attorney General

                               RUPA BHATTACHARYYA
                               Director
                               Torts Branch, Civil Division

                               VINCENT J. MATANOSKI
                               Deputy Director
                               Torts Branch, Civil Division

                               LINDA S. RENZI
                               Senior Trial Counsel
                               Torts Branch, Civil Division


                               /s/ Claudia B. Gangi
                               CLAUDIA B. GANGI
                               Senior Trial Attorney
                               Torts Branch, Civil Division
                               U.S. Department of Justice
                               P.O. Box 146
                               Benjamin Franklin Station
                               Washington, D.C. 20044-0146
                               Tel.: (202) 616-4138



Dated:   August 27, 2014




                           3